Citation Nr: 0914782	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-16 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include bipolar 
disorder, major affective disorder, borderline personality 
disorder, and schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty military service in the United 
States Navy from August 1964 to July 1967, during the Vietnam 
Era.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The Veteran testified in October 2008 at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
bipolar disorder, major affective disorder, borderline 
personality disorder, and schizophrenia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 1993, the RO denied the Veteran's claim to 
reopen entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include bipolar 
disorder, major affective disorder, borderline personality 
disorder, and schizophrenia; the Veteran was notified in 
writing of the RO's determination and did not timely appeal 
that decision. 

2.  The evidence received since the RO's August 1993 denial 
is not cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the August 1993 rating decision that 
denied the Veteran's claim for service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
bipolar disorder, major affective disorder, borderline 
personality, and schizophrenia is new and material, and the 
claim for service connection is reopened.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  New and Material Evidence

Generally, a final decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the Veteran's request to reopen his 
previously denied claim was received in September 2003, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

The RO, in an August 1993 rating decision, denied the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
bipolar disorder, major affective disorder, borderline 
personality disorder, and schizophrenia.  The Veteran did not 
timely appeal the decision.  Therefore, the August 1993 
rating decision is final.

The August 1993 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1993 rating decision, which was the last final 
adjudication that disallowed the Veteran's claim.

An application to reopen the Veteran's current claim was 
received by the RO in September 2003.  The evidence added to 
the record since the August 1993 Board decision includes: 
private treatment records, VA treatment records; written 
statements submitted by the Veteran, as well as written 
statements from various relatives, Social Security Records, 
and the Veteran's testimony at the October 2008 Travel Board 
hearing.

Specifically, the Veteran asserts, in part, that his bipolar 
disorder was preexisting and aggravated by service.  VA 
treatment records reflect that he has a family history of 
mental illness.  His father and mother suffered from 
depression.  His brother, nephew, and niece are bipolar.  
(See VA Progress Notes dated in February 2002).  He stated 
that he was treated in 1967 when he was discharged from the 
Navy.  Specifically, he received Valium from the South 
Charleston VAMC.  VA treatment records further reflect that 
the Veteran's admission history starts with a borderline 
personality diagnosis, but that he also carried a diagnoses 
of schizoaffective and bipolar disorder.  The Veteran 
reported that first signs of mania started in his 
adolescence.  (See Written Social History by R.T. dated in 
March 1996).  The Veteran submitted a written statement from 
his wife who attested to the fact that the Veteran, while in 
the Navy, wandered around a naval base aimlessly not knowing 
what to do for hours when he found out his father passed 
away.  He was seen by a physician who treated him and gave 
him sleeping medication.  (See undated VA form 21-4142).  His 
wife knew him while he was in the Navy and was married to him 
in 1966.  (See Dorothea Dix Hospital Treatment record dated 
in August 1973; see also written Social History by R.T. dated 
in March 1996).  The Social Security records reflect that the 
Veteran is disabled due to bipolar disorder and substance 
addiction disorder.

This evidence is new, and bears directly on the question of 
whether the Veteran has acquired psychiatric disorder (other 
than PTSD), to include bipolar disorder, major affective 
disorder, borderline personality disorder, and schizophrenia 
related to, or aggravated by, active military service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the Veteran's disability and its origin, and, 
thus, is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for an acquired psychiatric disorder (other than 
PTSD), to include bipolar disorder, major affective disorder, 
borderline personality disorder, and schizophrenia, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD), to include bipolar disorder, 
major affective disorder, borderline personality disorder, 
and schizophrenia is reopened, and the appeal is, to that 
extent, granted.


REMAND

The Veteran contends that his acquired psychiatric disorder 
(other than PTSD), to include bipolar disorder, major 
affective disorder, borderline personality disorder, and 
schizophrenia is a result of his military service or, even if 
a pre-existing condition, was nonetheless aggravated by his 
service.  

VA treatment records reflect that he has a family history of 
mental illness.  His father and mother suffered from 
depression.  His brother, nephew, and niece are bipolar.  
(See VA Progress Notes dated in February 2002).  He further 
reported that while in the military he had difficulties with 
his sleep and had hallucinations.  He stated that he was 
treated in 1967 when he was discharged from the Navy.  
Specifically, he received Valium from the South Charleston 
VAMC.  VA treatment records further reflect that the 
Veteran's admission history starts with a borderline 
personality diagnosis, but that he also carried a diagnoses 
of schizoaffective and bipolar disorder.  The Veteran 
reported that the first signs of mania started in his 
adolescence.  (See Written Social History by R.T. dated in 
March 1996).  The Veteran also reported that, while in the 
Navy, he wandered around a naval base aimlessly not knowing 
what to do for hours when he found out his father passed 
away.  He was seen by a physician who treated him and gave 
him sleeping medication.  (See undated VA form 21-4142).  

Service treatment records reflect that the Veteran underwent 
a neuropsychiatric evaluation in November 1966.  The record 
notes that the Veteran's neuropathic traits of childhood 
include bedwetting until age 6, nail biting, restlessness, 
and frequent fights.  The Veteran was diagnosed with an 
immature personality.  Service treatment records also reflect 
that the Veteran was having some personal problems in mid-
1967.  A May 1967 service treatment record notes that the 
Veteran reported that his "nerves were shot" and that he 
could not sleep and was unduly nervous.  The record also 
reflects that the Veteran asked to see a psychiatrist.  It 
was also noted that the Veteran was prescribed valium and 
lithium with results.  The physician reported that he "did 
not see need for a psychiatrist evaluation."  
The Board finds that medical clarification regarding the 
nature and etiology of the Veteran's acquired psychiatric 
disorder is required in order to adjudicate his claim.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his acquired psychiatric 
disorder (other than PTSD), to include 
bipolar disorder, major affective 
disorder, borderline personality 
disorder, and schizophrenia.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to the 
following:

(a).  Has the Veteran developed an 
acquired psychiatric disorder (other than 
PTSD), to include bipolar disorder, major 
affective disorder, borderline 
personality disorder, and schizophrenia 
("acquired psychiatric disorder")?  If 
there are different psychiatric 
disorders, the VA psychiatrist should 
reconcile the diagnoses, and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.

(b).  If the examiner finds that the 
Veteran has developed an acquired 
psychiatric disorder, is it at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
had its onset during the Veteran's period 
of service; or was otherwise caused by 
any incident that occurred during 
service?

(c).  If the examiner finds that the 
Veteran has developed an acquired 
psychiatric disorder, did such disorder 
exist prior to the Veteran's period of 
service?  If so, state (if possible) the 
approximate date of onset such disorder.
(d).  If the examiner finds that an 
acquired psychiatric disorder preexisted 
the Veteran's period of service, did such 
disorder increase in severity beyond a 
normal progression during service?  In 
other words, was an acquired psychiatric 
disorder aggravated by his military 
service?  In answering this question, the 
examiner is asked to specify whether was 
there a permanent worsening of the 
underlying pathology of such disorder, as 
opposed to a temporary flare-up of 
symptoms.  If the examiner finds that 
there was a permanent worsening of the 
underlying pathology of an acquired 
psychiatric disorder, was such a 
worsening due to the natural progress of 
the disorder?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder (other than 
PTSD), to include bipolar disorder, major 
affective disorder, borderline 
personality disorder, and schizophrenia.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


